              Case 3:19-cv-04007-MMC Document 1 Filed 07/12/19 Page 1 of 35




     POMERANTZ LLP
 1   Jennifer Pafiti (SBN 282790)
 2   1100 Glendon Avenue, 15th Floor
     Los Angeles, CA 90024
 3   Telephone: (310) 405-7190
     Email: jpafiti@pomlaw.com
 4
 5   Attorneys for Plaintiff

 6   - additional counsel on signature page -
 7
 8                                    UNITED STATES DISTRICT COURT
                                     NORTHERN DISTRICT OF CALIFORNIA
 9
10   RENATO ZARANTONELLO, Individually and                Case No.:
11   on behalf of all others similarly situated,
                                                          CLASS ACTION COMPLAINT FOR
12                                          Plaintiff,    VIOLATIONS OF THE FEDERAL
                                                          SECURITIES LAWS
13                             vs.
14                                                        CLASS ACTION
     CLOUDERA, INC., THOMAS J. REILLY,
15   JIM FRANKOLA, and MICHAEL A. OLSON,                  DEMAND FOR JURY TRIAL

16                                          Defendants.
17
18
19
20
21
22
23
24
25
26
27
28
29              CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

30
                 Case 3:19-cv-04007-MMC Document 1 Filed 07/12/19 Page 2 of 35




            Plaintiff Renato Zarantonello (“Plaintiff”), individually and on behalf of all others similarly
 1
 2   situated, by and through Plaintiff’s counsel, alleges the following upon information and belief, except

 3   as to those allegations concerning Plaintiff, which are alleged upon personal knowledge. Plaintiff’s
 4   information and belief are based upon, inter alia, counsel’s investigation, which included review and
 5
     analysis of: (i) regulatory filings made by Cloudera, Inc. (“Cloudera” or the “Company”) with the
 6
     United States Securities and Exchange Commission (“SEC”); (ii) press releases and media reports
 7
 8   issued by and disseminated by the Company; and (iii) analyst reports, media reports, and other publicly

 9   disclosed reports and information about the Company.
10                                        NATURE OF THE ACTION
11
            1.       This is a securities class action on behalf of all persons and entities who purchased or
12
     otherwise acquired Cloudera securities between April 28, 2017 and June 5, 2019, inclusive (the “Class
13
     Period”).    The claims asserted herein are alleged against Cloudera, the Company’s former Chief
14
15   Executive Officer (“CEO”), Thomas J. Reilly, Chief Financial Officer (“CFO”), Jim Frankola, and

16   Michael A. Olson, the Company’s founder and former Chairman, and arise under Sections 10(b) and
17   20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”) and SEC Rule 10b-5, 17 C.F.R. §
18
     240.10b-5, promulgated thereunder. Throughout the Class Period, defendants failed to disclose adverse
19
     facts pertaining to the Company’s business, operations, and financial condition, which were known to
20
21   or recklessly disregarded by defendants. Specifically, defendants failed to disclose that: (i) Cloudera

22   was finding it increasingly difficult to identify large enterprises interested in adopting the Company’s
23   Hadoop-based platform; (ii) Cloudera needed to expend an increasing amount of capital on sales and
24
     marketing activities to generate new revenues, even as new revenue opportunities were diminishing;
25
     and (iii) Cloudera had materially diminished sales opportunities and prospects and could not generate
26
27   annual positive cash flows. The truth began to be revealed on April 3, 2018 when, in connection with

28                                                       2

29                CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

30
              Case 3:19-cv-04007-MMC Document 1 Filed 07/12/19 Page 3 of 35


     its fourth quarter (“Q4”) and full year (“FY”) 2018 financial results, the Company provided a
 1
 2   disappointing outlook for fiscal 2019 along with missed revenue numbers. This news contradicted

 3   defendants’ prior positive statements and were all the more surprising as they had come less than a year
 4   after Cloudera had gone public. As a result of the defendants’ wrongful acts and omissions, and the
 5
     precipitous decline in the market value of Cloudera’s securities, Plaintiff and other Class members have
 6
     suffered significant losses and damages.
 7
 8                                        JURISDICTION AND VENUE

 9          2.      The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange Act, 15

10   U.S.C. §§ 78j(b) and 78t(a), and Rule 10b-5 promulgated thereunder by SEC, 17 C.F.R. § 240.10b-5.
11
     Jurisdiction for this Court is conferred over the subject matter of this action pursuant to 28 U.S.C. §§
12
     1331 and 1337, and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.
13
            3.      Venue is proper in this District pursuant to Section 27 of the Exchange Act, 15 U.S.C. §
14
15   78aa, and 28 U.S.C. § 1391(b).         The acts and transactions giving rise to the violations of law

16   complained of occurred in part in this District, including the dissemination of false and misleading
17   statements into this District. In addition, defendants reside and/or transact business in this District. The
18
     Company maintains its corporate headquarters in this District.
19
            4.      In connection with the acts and conduct alleged in this complaint, defendants, directly or
20
21   indirectly, used the means and instrumentalities of interstate commerce, including, but not limited to,

22   the mails and interstate wire and telephone communications.
23                                                    PARTIES
24
            5.      Plaintiff acquired Cloudera securities during the Class Period as described in the
25
     Certification attached hereto and incorporated herein by reference and suffered damages as a result of
26
     the violations of the federal securities laws alleged herein.
27
28
29                                                         3

30               CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

31
              Case 3:19-cv-04007-MMC Document 1 Filed 07/12/19 Page 4 of 35


            6.       Defendant Cloudera is a data management and software company incorporated under the
 1
 2   laws of Delaware, with its principal executive offices located at 395 Page Mill Road, Palo Alto,

 3   California. The Company’s securities trade on the New York Stock Exchange (“NYSE”) under the
 4   symbol “CLDR.” As of May 31, 2019, there were 274,207,493 shares of the Company’s common
 5
     stock outstanding.
 6
            7.       Defendant Thomas J. Reilly (“Reilly”) was Cloudera’s CEO and a director throughout
 7
 8   the Class Period. He announced his sudden retirement on the last day of the Class Period.

 9          8.       Defendant Jim Frankola (“Frankola”) was Cloudera’s CFO throughout the Class Period.
10          9.       Defendant Michael A. Olson (“Olson”) founded Cloudera and served as its Chief
11
     Strategy Officer (“CSO”) and Chairman of its board of directors (the “Board”) during the Class Period
12
     until January 3, 2019.
13
            10.      Defendants Reilly, Frankola, and Olson are collectively referred to herein as the
14
15   “Individual Defendants.” During the Class Period, the Individual Defendants ran the Company as

16   hands-on managers overseeing Cloudera’s operations and finances and made the materially false and
17
     misleading statements described herein. The Individual Defendants had intimate knowledge about core
18
     aspects of Cloudera’s financial and business operations.      They were also intimately involved in
19
     deciding which disclosures would be made by Cloudera. Because of their positions and access to
20
21   material non-public information available to them, each of the Individual Defendants knew that the

22   adverse facts specified herein had not been disclosed to, and were being concealed from, the public, and
23
     that the positive representations which were being made were then materially false and/or misleading.
24
     The Individual Defendants, because of their positions with Cloudera, possessed the power and authority
25
     to control the contents of the Company’s reports to the SEC, press releases, and presentations to
26
27   securities analysts, money and portfolio managers, and institutional investors. Each of the Individual

28
29                                                      4

30                CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

31
              Case 3:19-cv-04007-MMC Document 1 Filed 07/12/19 Page 5 of 35


     Defendants was provided with copies of the Company’s reports and press releases alleged herein to be
 1
 2   misleading prior to, or shortly after, their issuance and had the ability and opportunity to prevent their

 3   issuance or cause them to be corrected.
 4                                               BACKGROUND
 5
            11.      Defendant Cloudera is a software company specializing in the provision of data
 6
     management, machine learning, and advanced analytical tools to businesses. Its chief product platform
 7
     is a hybrid open source software, or “HOSS,” model which combines the Company’s proprietary
 8
 9   software with open source technology, most notably the Apache Software Foundation’s (“ASF”) open-

10   source Hadoop software. The Company offers a suite of applications through its HOSS platform that
11
     allows its customers, generally including large enterprises, to collect, store, organize, and analyze large
12
     amounts of data to improve their businesses.
13
            12.      The Company has two primary revenue segments: (i) subscription; and (ii) services.
14
15   Cloudera sells subscriptions to businesses for the use of its platform and products. The subscriptions

16   are generally for one to three years in length, and Cloudera recognizes subscription revenues ratably
17   over the subscription period.    Servicing revenues are derived from professional services that the
18
     Company provides to help companies implement and use their subscriptions. The great majority of
19
     Cloudera’s revenues are subscription based.         For example, approximately three-fourths of the
20
21   Company’s total revenues were from subscriptions in fiscal 2017.1 The recurring nature of these

22   payments over an extended time frame, and the proportionality of related service revenues, provided the
23   Company and its management with great visibility into current and expected revenue trends.              In
24
     addition, a substantial amount of bookings the Company sells during a quarter get billed in the
25
26
27   1
      Cloudera’s fiscal year ends on January 31 of the calendar year. For example, Cloudera’s fiscal 2017
28   ended on January 31, 2017.
29                                                       5

30                CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

31
              Case 3:19-cv-04007-MMC Document 1 Filed 07/12/19 Page 6 of 35


     subsequent quarter, providing Cloudera and its management with even greater insight into existing
 1
 2   revenue trends.

 3          13.      Defendant Olson co-founded the Company in 2008 and was its CEO until the
 4   appointment of Defendant Reilly in 2013, at which point he transitioned to become Cloudera’s CSO. In
 5
     the years since its founding, Cloudera grew to become one of the largest data analytics firms servicing
 6
     large enterprises in the world. Between its fiscal 2015 and fiscal 2017, the Company’s total annual
 7
 8   revenues increased approximately 140%, from $109 million to more than $261 million. As of January

 9   31, 2017, the Company also counted among its customers approximately 500 members of the so-called
10   “Global 8000,” a list of the largest corporate enterprises globally.
11
            14.      It was in this context of great optimism and growth that Cloudera went public in an
12
     initial public offering in April 2017 (the “IPO”), selling 17.25 million shares of common stock
13
     (including the exercise of the underwriters’ overallotment option) at $15.00 per share and raising over
14
15   $258 million in gross offering proceeds. In the IPO offering documents, and throughout the Class

16   Period, defendants represented that the Company was on the cusp of rapid expansion, as Cloudera grew
17
     its customer base, particularly among the Global 8000 and other large organizations, and successfully
18
     implemented its “land and expand” business plan to grow revenues from its existing customers.
19
                                 DEFENDANTS’ FALSE AND MISLEADING
20
                                STATEMENTS DURING THE CLASS PERIOD
21
            Cloudera Goes Public
22
            15.      The Class Period begins on April 28, 2017. On that date, Cloudera filed its prospectus
23
24   on Form 424B4 for the IPO, which was signed by each of the Individual Defendants (the “IPO

25   Prospectus”). The IPO Prospectus highlighted Cloudera’s rapid historical growth and claimed that
26   these trends would continue following the offering. For example, the IPO Prospectus stated that
27
     Cloudera’s revenues had increased from $166 million in fiscal 2016 to $261 million by fiscal 2017,
28
29                                                        6

30                CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

31
                Case 3:19-cv-04007-MMC Document 1 Filed 07/12/19 Page 7 of 35


     “representing year‑over‑year growth in revenue of 57% for our most recent fiscal year.” It continued:
 1
 2   “We have experienced rapid growth in recent periods and expect our growth to continue.”2 The IPO

 3   Prospectus represented that the Company’s HOSS platform was “the most widely adopted big data
 4   platform, with a growing range of applications being built on it.”
 5
              16.      Similarly, the IPO Prospectus claimed that Cloudera “will further expand [its] customer
 6
     opportunity through the continued growth in use cases and packaged solutions, the expansion of our
 7
 8   partner ecosystem and the proliferation of skills, driven by ease of use and accelerating adoption of the

 9   cloud.” The IPO Prospectus claimed that Cloudera was “only beginning to penetrate [its] market
10   opportunity with Global 8000 companies and public sector entities,” and would use the IPO proceeds to
11
     fund the Company’s “expected growth” following its transition to a public company.
12
              17.      The IPO Prospectus stated that the Company’s focus on the world’s largest businesses
13
14   gave it a competitive advantage and ample opportunities to continue to grow its business. It stated in

15   pertinent part:

16            We market and sell our platform to a broad range of organizations, although we focus
              our selling efforts on large enterprises, primarily the Global 8000, as well as large public
17
              sector organizations. We target these organizations because they capture and manage
18            the vast majority of the world’s data and operate highly complex IT environments, and
              our enterprise‑grade platform has the greatest opportunity to benefit these
19            organizations. Our total number of Global 8000 customers grew from 255 as of
              January 31, 2015 to 381 as of January 31, 2016, and grew to 495 as of January 31,
20
              2017. For the fiscal years ended January 31, 2015, 2016 and 2017, revenue from our
21            Global 8000 customers represented 61%, 71% and 73% of total revenue, respectively,
              based on the Global 8000 constituents as of November 1, 2016. For fiscal 2015, 2016
22            and 2017, revenue from our public sector, including large public sector, customers
              represented 11%, 9% and 10% of total revenue, respectively.
23
24            18.      In particular, the IPO Prospectus highlighted Cloudera’s “land and expand” business

25   strategy, which it claimed would “use the initial sale as a foothold to increase revenue per customer by
26   increasing the amount of data and number of use cases each customer runs through our platform.”
27
     2
28       Emphasis added throughout, unless stated otherwise.

29                                                         7

30                  CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

31
              Case 3:19-cv-04007-MMC Document 1 Filed 07/12/19 Page 8 of 35


     Thus, after the initial sale, Cloudera would continue to “work with our customers to identify new use
 1
 2   cases that can be developed on or moved to our platform, ultimately increasing the amount of data

 3   managed on our platform as well as the number and size of our platform deployments.” Similarly, the
 4   IPO Prospectus stated that Cloudera was committed to “expand[ing] [its] category leadership in open
 5
     source data management” and “expanding [its] strategic partnerships and alliances, to acquire new
 6
     customers and increase penetration among existing customers,” with a “business model focuse[d] on
 7
 8   maximizing the lifetime value of a customer relationship.”

 9          19.      Importantly, the IPO Prospectus represented that upfront investments and associated
10   costs would decrease as more and more customers adopted Cloudera products. For example, it stated
11
     that “over time, as [Cloudera’s] customer base grows and a relatively higher percentage of [its]
12
     subscription revenue is attributable to renewals or greater usage among existing customers relative to
13
     new customers, associated sales and marketing expenses and other allocated upfront costs as a
14
15   percentage of revenue will decrease.” This it claimed, in turn, would ultimately allow Cloudera to

16   generate positive cash flows and profits.
17
            20.      Following the IPO, defendants continued to represent that Cloudera’s “land and expand”
18
     model was working. For example, on June 8, 2017, Cloudera issued a press release announcing its first
19
     quarter 2018 (“1Q18”) financial results, stating that the Company had achieved total revenues of $79.6
20
21   million (a 41% increase) and subscription revenue of $64.7 million (a 59% increase) for the quarter.

22   The Company also reported positive $5 million in cash flow for the quarter due to strong collections.
23
            21.      On the earnings call to discuss the 1Q18 results, Defendant Reilly stated in his prepared
24
     remarks: “This quarter we had some great new customer wins while some key existing customers
25
     expanded their utilization of our platform through additional use cases.”
26
27
28
29                                                       8

30                CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

31
              Case 3:19-cv-04007-MMC Document 1 Filed 07/12/19 Page 9 of 35


            22.      On the same call, Defendant Frankola represented that Cloudera was successfully
 1
 2   expanding revenues derived from existing customers. He stated in pertinent part:

 3          [W]e benefit from multiple growth vectors. As customer data grows revenue grows. As
            new use cases are deployed revenue grows. And as partners build applications on our
 4          platform revenue grows. Note that a relatively small portion of revenue relates to
 5          professional services and training which are focused on ensuring customer success and
            driving expanded use of our platform.
 6
            23.      Defendant Frankola also highlighted the Company’s 142% net expansion rate in 1Q18,
 7
     and stated that Cloudera still had “plenty of room for growth within the segment” as it had “penetrated
 8
 9   only about 6% of the Global 8,000 and have thus far captured just a small portion of our customers’

10   data-related spending.”
11
            24.      The next day, Cloudera filed its 1Q18 results on Form 10-Q, which was signed by
12
     Defendants Reilly and Frankola.
13
            25.      On September 7, 2017, Cloudera issued a press release announcing its second quarter
14
15   2018 (“2Q18”) financial results, stating that the Company had achieved total revenues of $89.8 million

16   (a 39% increase) and subscription revenue of $74 million (a 46% increase) for the quarter. Defendant
17   Reilly was quoted in the press release as stating: “In our fiscal second quarter, we outperformed on
18
     sales, customer acquisition, customer expansion and cash flow objectives.”
19
            26.      On the earnings call to discuss the 2Q18 results, Defendant Reilly stated in his prepared
20
21   remarks: “We are reporting a strong second quarter, driven by much of the new product innovation

22   we’ve recently announced.” He continued: “In Q2, we executed well as a company, and we continued
23   to benefit from major secular trends in machine learning, cloud and the Internet of Things.”
24
            27.      Similarly, Defendant Frankola highlighted the fact that the Company had added “45 net
25
     new Global 8000 customers in the quarter” and represented that, “[i]n Q2, many of these customers
26
27   increased their utilization of the Cloudera platform, fueling growth and driving our net expansion rate

28   to 140% for the quarter.” He later stated: “We continue to be successful in acquiring and growing

29                                                       9

30                CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

31
              Case 3:19-cv-04007-MMC Document 1 Filed 07/12/19 Page 10 of 35


     large customers, and the benefits of our land-and-expand model are evident in our improving margins
 1
 2   and cash flow.”

 3           28.      Defendant Frankola also claimed that the Company’s plan to decrease spending on new
 4   revenues, and ultimately move towards profitability, was working. He stated in pertinent part:
 5
             Sales and marketing expense was $49.6 million for the second quarter or 55% of total
 6           revenue. This compares to 70% of revenue in the year-ago period. This progress is
             consistent with our expectations. The unique dynamics of the Cloudera model, with
 7           higher customer acquisition costs offset by much higher customer lifetime value
 8           produces improving sales efficiencies as our customers grow.

 9           29.      In response to an analyst question, Defendant Reilly stated that the Company’s

10   salesforce was executing exceptionally well, and that its focus on large customers was working. He
11
     stated in pertinent part:
12
             We continually increase our focus on going after the Global 8000. It’s how we have
13           aligned our sales force. It’s how we drive our marketing. It’s how we work with our
             partners in identifying industry-specific solutions, and I think that focus has really
14           benefited us in capturing, and is – we’ve executed very well. I think our competitors
15           have made some missteps and that created some opportunities where we gained some
             more wins. But I would take greater pride in just our focus. All of R&D is going after
16           the needs of large enterprises in these hybrid and multi-cloud environments, and that
             is differentiating us.
17
18           30.      On September 12, 2017, Cloudera filed its 2Q18 results on Form 10-Q, which was

19   signed by Defendants Reilly and Frankola.

20           31.      On September 15, 2017, Cloudera announced a follow-on stock offering, in which it
21
     ultimately sold over 15.4 million common shares at $16.45 per share, for total gross proceeds of $253
22
     million (the “SPO”). The vast majority of shares sold in the SPO were by Company insiders, including
23
     more than $9 million worth of shares sold by Defendant Olson.
24
25           32.      On December 7, 2017, Cloudera issued a press release announcing its third quarter 2018

26   (“3Q18”) financial results, stating that the Company had achieved total revenues of $94.6 million (a
27
     41% increase) and subscription revenue of $78.1 million (a 48% increase) for the quarter. Defendant
28
29                                                      10

30                 CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

31
              Case 3:19-cv-04007-MMC Document 1 Filed 07/12/19 Page 11 of 35


     Reilly was quoted in the press release as stating: “We had another strong quarter in Q3, exceeding
 1
 2   expectations on financial measures while increasing our competitive advantage in cloud analytics

 3   through significant new product innovation.” He further claimed that Cloudera was “now at the scale
 4   where we can execute on multiple fronts concurrently” and that its “financial model is exhibiting
 5
     consistent operating leverage as we march toward operating cash flow break-even.”
 6
            33.      On the earnings call to discuss the 3Q18 results, Defendant Olson stated in his prepared
 7
 8   remarks that Cloudera was “pleased with [its] growing partnerships with Amazon and Microsoft as they

 9   realize Cloudera’s platform built on SDX can bring large enterprises with mission-critical applications
10   to their cloud infrastructure.”
11
            34.      Defendant Reilly followed up by highlighting the Company’s purported growth and
12
     increasing capture of a dynamic market. He stated in pertinent part:
13
            The market opportunity is large, and the innovation we are delivering is essential to
14
            capturing more of it. We’re in the early stages of a high-growth market with a rate and
15          pace of change that is staggering. Our team is navigating it well with consistent
            execution, and we’re confident in our strategy. We continue to gain share with the
16          most valuable customers, large enterprises and public sector entities globally. And
            we’re pleased with the operating leverage demonstrated in our business model. We
17
            remain focused on the long term, and will continue to invest in our partners, the
18          community and in developing differentiated technology.

19          35.      Defendant Frankola, meanwhile, stated that the Company was only “4 to 6 quarters away
20
     from estimated cash flow positive.”
21
            36.      On December 8, 2017, Cloudera filed its 3Q18 results on Form 10-Q, which was signed
22
     by Defendants Reilly and Frankola.
23
24          37.      The statements referenced in ¶¶ 15-30 and 32-36 above were materially false and/or

25   misleading when made because they failed to disclose adverse facts pertaining to the Company’s
26   business, operations, and financial condition, which were known to or recklessly disregarded by
27
     Defendants as follows:
28
29                                                      11

30                CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

31
             Case 3:19-cv-04007-MMC Document 1 Filed 07/12/19 Page 12 of 35


                     (a)    that Cloudera’s Hadoop-based technology had become increasingly dated, and
 1
 2          was being surpassed by new cloud-based offerings by the Company’s competitors such as

 3          Amazon Web Services, Microsoft Azure, and the Google Compute Cloud;
 4                   (b)    that Cloudera suffered inherent pricing and servicing disadvantages because its
 5
            competitors could offer products more fully integrated with their other product offerings that
 6
            had already been widely adopted by businesses;
 7
 8                   (c)    that, as a result of (a) and (b), Cloudera was finding it increasingly difficult to

 9          identify large enterprises interested in adopting the Company’s Hadoop-based platform;
10                   (d)    that Cloudera’s “land and expand” strategy was an unsuccessful ploy to grow
11
            revenues in the face of decreasing opportunities to sign up new customers;
12
                     (e)    that relatively few of Cloudera’s existing customers had a desire or ability to
13
14          substantially expand their use of the Company’s products, and, as a result, the Company’s offer

15          of additional applications and up-sale opportunities had been met with limited interest;

16                   (f)    that, as a result of (a)-(e), Cloudera needed to expend an increasing amount of
17
            capital on sales and marketing activities to generate new revenues, even as new revenue
18
            opportunities were diminishing; and
19
                     (g)    that, as a result of (a)-(f), Cloudera had materially diminished sales opportunities
20
21          and prospects and could not generate annual positive cash flows for the foreseeable future.

22          38.      In addition, Item 303 of SEC Regulation S-K, 17 C.F.R. § 229.303(a)(3)(ii) (“Item 303”)
23
     required the IPO Prospectus and the SPO Prospectus to “[d]escribe any known trends or uncertainties
24
     that have had or that the registrant reasonably expects will have a material favorable or unfavorable
25
     impact on net sales or revenues or income from continuing operations.” Similarly, Item 503 of SEC
26
27   Regulation S-K, 17 C.F.R. § 229.503, requires, in the “Risk Factor” section of registration statements

28
29                                                       12

30                CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

31
             Case 3:19-cv-04007-MMC Document 1 Filed 07/12/19 Page 13 of 35


     and prospectuses, “a discussion of the most significant factors that make the offering speculative or
 1
 2   risky” and requires each risk factor to “adequately describe[] the risk.” Defendants’ failure to disclose

 3   the facts listed in ¶ 37 was a violation of Item 303 because they were known trends and uncertainties
 4   that were likely to, and did, have a material unfavorable impact on the Company’s revenues and income
 5
     from continuing operations. This failure also violated 17 C.F.R. § 229.503 because these specific risks
 6
     were not adequately disclosed, or disclosed at all, even though they were some of the most significant
 7
 8   factors that made an investment in Cloudera common stock speculative or risky.

 9          39.      Then, after market on April 3, 2018, Cloudera issued a press release announcing its Q4
10   and FY 2018 financial results. Cloudera stated that it had achieved total revenues of $103.5 million and
11
     subscription revenues of $84.3 million, with a negative operating cash flow of $22 million during the
12
     quarter. Most concerning, the Company provided a disappointing outlook for fiscal 2019, with total
13
     revenues of only $435 million to $445 million, representing a sharp deceleration in growth. In addition,
14
15   the Company stated that it expected negative operating cash flows for the year of between $370 million

16   and $375 million and non-GAAP losses of between $0.62 to $0.59 per share. These disappointing
17
     figures contradicted defendants’ prior positive statements and were all the more surprising as they had
18
     come so soon after the SPO and less than a year after Cloudera had gone public.
19
            40.      On the earnings call to discuss the FY 2018 results, defendants revealed that a sharp
20
21   slowdown in Cloudera’s new expansion bookings had occurred in 2018, suggesting that its “land and

22   expand” model was much more limited than advertised. Defendant Reilly also essentially confirmed
23
     that Cloudera’s customers were not growing their use of the Company’s products at a sufficient rate and
24
     announced a plan to target “a subset of the Global 8000” in order to “optimize [its] go-to-market efforts
25
     for the greatest return,” which would “enable [Cloudera] to grow faster and generate cash sooner.” In
26
27
28
29                                                      13

30                CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

31
             Case 3:19-cv-04007-MMC Document 1 Filed 07/12/19 Page 14 of 35


     addition, Defendant Reilly announced a substantial reorganization of the Company’s salesforce and the
 1
 2   appointment of a new head of Global Field Operations.

 3          41.      On this news, the price of Cloudera common stock fell over 40% to $13.29 per share on
 4   abnormally high volume of nearly 28 million shares on April 4, 2018.
 5
            Cloudera Merges with Hortonworks
 6
            42.      Because investors did not know the full truth about the Company’s increasingly difficult
 7
 8   sales and earnings environment the price of Cloudera stock remained artificially inflated. Moreover,

 9   Defendants continued to mislead investors about the true state of Cloudera’s business. For example, on
10   the FY 2018 earnings call, Defendant Reilly stated that “Cloudera is well positioned to continue to
11
     grow” and “the changes we’ve undertaken have strengthened our prospects.” Similarly, when an
12
     analyst asked whether the dramatic slowdown in bookings and revenue growth was due to lessening
13
     demand for Cloudera’s products as rivals increased competition, Defendant Reilly flatly rejected any
14
15   long-term demand problems. He responded: “So I see nothing that gives me concern about the

16   market . . . . No changes in the competitive landscape nor end market demand.” In fact, Defendant
17
     Reilly claimed that new product offerings like cloud-based data management were a “tremendous
18
     tailwind” because Cloudera had “figured out how to win in that market and then stay focused on large
19
     enterprises who value our enterprise features.”     He even claimed that Cloudera was “better than
20
21   Amazon on Amazon” because its “products on Amazon are integrated better and operate better than

22   Amazon’s own offerings.” On the same call, Defendant Frankola stated that Cloudera was “still
23
     confident [it would] get to that cash flow-positive in 2020,” indicating a substantial growth in billings
24
     with proportionately lower spend in coming quarters.
25
            43.      On April 4, 2018, Cloudera filed its FY 2018 results on Form 10-K, which was signed
26
27   by the Individual Defendants.

28
29                                                      14

30                CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

31
             Case 3:19-cv-04007-MMC Document 1 Filed 07/12/19 Page 15 of 35


            44.      In the quarters that followed defendants’ announcement of FY 2018 results, they
 1
 2   continued to represent that Cloudera’s new sales and marketing plan and decision to focus on customer

 3   expansions was succeeding. For example, on June 6, 2018, Cloudera issued a press release announcing
 4   its first quarter 2019 (“1Q19”) financial results, stating that the Company had achieved total revenues
 5
     of $102.7 million (a 29% increase) and subscription revenue of $85.9 million (a 33% increase) for the
 6
     quarter. These figures were in-line with or slightly above the Company’s prior guidance.
 7
 8          45.      On the earnings call to discuss the 1Q19 results, Defendant Reilly stated that the

 9   Company’s previously announced strategic moves had “gone as anticipated” and that the changes
10   would “enhance the company’s posture for sustained long-term growth.” Later, in response to an
11
     analyst question, Defendant Reilly stated that Cloudera would “compete very effectively” against
12
     competition such as Microsoft, Google, and Amazon because “[w]hen we are competing in the cloud,
13
14   we have so many advantages.”

15          46.      Also, on June 6, 2018, Cloudera filed its 1Q19 results on Form 10-Q, which was signed

16   by Defendants Reilly and Frankola.
17
            47.      On September 5, 2018, Cloudera issued a press release announcing its second quarter
18
     2019 (“2Q19”) financial results, stating that the Company had achieved total revenues of $110.3
19
     million (a 23% increase) and subscription revenue of $93.1 million (a 26% increase) for the quarter.
20
21   These figures exceeded the Company’s prior guidance. Defendant Reilly was quoted in the release as

22   stating: “In Q2 we made substantial progress in our product and go-to-market transitions, delivering
23
     strong financial results in the quarter and accomplishing many of our goals for sustained success in our
24
     market.”
25
            48.      On the earnings call to discuss the results, Defendant Reilly reiterated that the
26
27   Company’s new sales strategies and initiatives were working. He stated in pertinent part:

28
29                                                     15

30                CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

31
             Case 3:19-cv-04007-MMC Document 1 Filed 07/12/19 Page 16 of 35


            [I]n Q2, we made substantial progress in our product and our go-to-market initiatives,
 1          delivering strong financial results in the quarter and accomplishing many of our goals
 2          for sustained success in our markets. I am pleased with our execution in the quarter
            and look forward to continued improvement in performance as all of our initiatives
 3          are fully implemented.
 4          It is encouraging to see the changes we are making being validated by customers and
 5          partners. In addition, the secular tailwinds in our market remain intact and demand is
            strong across our solution set.
 6
            49.       Defendant Frankola likewise stated:     “We had a strong quarter across the board,
 7
     especially concerning the key initiatives of our transition plan.” He continued: “[T]he 128% net
 8
 9   expansion rate in Q2 was better than expected due to improved renewal rates and increased focus on

10   customer success. Collectively, these measures best reflect our ability to both acquire target customers
11
     and advance customers along the journey towards increasingly attractive unit economics.”
12
            50.       Defendant Reilly later echoed these sentiments, stating that in all three major areas of
13
     focus for the Company it was “doing extremely, extremely well.” He also claimed that Cloudera was
14
15   “putting in place [a] channel to allow [it] to address a broader market at a lower acquisition cost and

16   support cost.”
17          51.       On September 6, 2018, Cloudera filed its 2Q19 results on Form 10-Q, which was signed
18
     by Defendants Reilly and Frankola.
19
            52.       On October 3, 2018, Cloudera announced that it had entered into a definitive merger
20
21   agreement with its primary competitor in the Hadoop data analytics space, Hortonworks, Inc. (the

22   “Hortonworks Merger”). In the stock-for-stock deal, valued at $5.2 billion, Hortonworks shareholders
23   would own 40% of the combined Company and receive 1.305 common shares of Cloudera for each
24
     share of Hortonworks stock they owned.
25
            53.       In the press release announcing the deal, Defendant Reilly, who became CEO of the
26
27   combined Company, was quoted as stating that the “businesses are highly complementary and

28
29                                                       16

30                CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

31
              Case 3:19-cv-04007-MMC Document 1 Filed 07/12/19 Page 17 of 35


     strategic” and would “deliver the industry’s first enterprise data cloud from the Edge to AI” and
 1
 2   “advance our shared commitment to customer success in their pursuit of digital transformation.”

 3           54.      On an investor call to discuss the merger, Defendant Reilly stated that the “primary
 4   motivation for this combination is to accelerate innovation” and the “combined company will have
 5
     substantial scale, resources and talent to do more faster.”      He continued:    “Beyond accelerating
 6
     innovation in cloud technology, the transaction also produces significant financial benefits, including
 7
 8   large cost synergies.”

 9           55.      Defendant Frankola, meanwhile, stated that the combination would lead to scale and
10   growth on day one. He also claimed that the merger would lead to significant synergies and lower
11
     costs, stating in pertinent part:
12
             The 2 companies together combine for almost [$0.75 billion] of revenue, growing in
13           excess of 30% a year. These are all previously reported numbers presented as of our
             respective Q2s. We expect to close the merger in calendar Q1 of next year so the pro
14
             forma combined will be meaningfully larger. The important point is that the day the
15           merger closes, we will have significant scale and growth.

16           This combination will unlock powerful synergies. The deal was driven primarily by the
             strategic merit that Tom and Rob discussed. These benefits will likely generate
17
             additional revenue opportunity. However, we have not built any potential revenue
18           upside into our financial model. Given the strategic fit between the companies, we are
             confident that there will be significant opportunities to improve both the efficiency and
19           the effectiveness of our internal operations. We expect these improvements to drive
             more than $125 million of cost synergies per year while allowing additional investment
20
             in growth areas including IoT, hybrid cloud, data warehousing, machine learning and AI.
21
                                                 *      *       *
22
             As a finance person, this is where I get most excited. This transition significantly
23
             accelerates the path to our long-term model. We expect to continue to grow quickly
24           while generating significant cash flow. Calendar year ‘19, or fiscal year ‘20 for
             Cloudera, will be the year where we integrate the companies and take steps to generate
25           more than $125 million in annual cost synergies. Calendar year ‘20 or fiscal year ‘21
             shows what the new company is expected to look like once we have achieved most of
26           the savings. At that time, we expect to be more than $1 billion in revenue, growing at
27           more than 20% per year and generating more than 15% operating cash flow margin.

28
29                                                      17

30                 CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

31
                 Case 3:19-cv-04007-MMC Document 1 Filed 07/12/19 Page 18 of 35


                56.      On December 5, 2018, Cloudera issued a press release announcing its third quarter 2019
 1
 2   (“3Q19”) financial results, stating that the Company had achieved total revenues of $118.2 million (a

 3   25% increase) and subscription revenue of $99.7 million (a 28% increase) for the quarter. These
 4   figures again exceeded the Company’s prior guidance. Defendant Reilly was quoted in the release as
 5
     stating:
 6
                We are pleased with our execution in Q3 and our progress on the strategic
 7              combination we have announced with Hortonworks. Pre-closing merger integration
 8              planning is going well. And more importantly, we are very encouraged by the
                reception that our plans are receiving from customers, partners and the developer
 9              community. Together, we will enhance our competitiveness, accelerate our momentum
                in cloud innovation, and provide a comprehensive solution-set for customers, from the
10              Edge to AI.
11
                57.      On the earnings call to discuss the results, Defendant Reilly stated: “While much of our
12
     focus is on long-term strategy and merger planning, it is reassuring to see continued favorable results
13
     from the go-to-market changes we initiated a few quarters ago.” He also once again described the
14
15   purported benefits of the merger with Hortonworks in his prepared remarks, claiming that Cloudera had

16   “identified the potential for even greater synergies than assumed” and stated in pertinent part:
17              The combination of Cloudera and Hortonworks will fuel innovation at a greater rate
18              and pace than we could have achieved as stand-alone companies. The new Cloudera
                will have the scale, resources and talent to do more and do it faster. Our significant
19              investments in engineers and committers working with the open-source community will
                enable us to innovate on key technologies ranging from real-time streaming at the Edge
20              to an enterprise-grade cloud-native data warehouse and a new platform to industrialize
21              AI, all delivering the industry’s first enterprise data cloud.

22                                                   *      *       *
23              The combination of Cloudera and Hortonworks creates a clear market leader in
24              industry standard for a modern data platform, producing significant advantages for
                customers and partners. Establishing the industry standard minimizes risk and improves
25              clarity for customers. It simplifies customers’ evaluation processes and speeds decision-
                making. The standard also focuses the open-source communities’ innovative efforts.
26
27                                                   *      *       *

28
29                                                          18

30                    CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

31
             Case 3:19-cv-04007-MMC Document 1 Filed 07/12/19 Page 19 of 35


            Last but certainly not least are the significant financial synergies produced by
 1          merging the 2 companies. We expect to generate substantially more cash in a shorter
 2          time frame than if we had remained independent companies. We will also accelerate
            the achievement of our long-term target model. Although the merger will generate
 3          large cost savings, it is important to note that we intend to invest some of those savings
            into enhanced go-to-market capabilities and the technological innovations mentioned
 4          previously.
 5
            58.      In response to an analyst question, Defendant Reilly brushed off concerns that
 6
     Cloudera’s platform was becoming outdated, stating: “Cloudera is in a very unique competitive
 7
 8   position to capture the market growth where the market is headed.”

 9          59.      Defendant Frankola stated that Cloudera had another good quarter “across the board”
10   and its solid customer metrics “reflect [the Company’s] ability to both acquire target customers and
11
     advance customers along a journey towards increasingly attractive unit economics.” He also claimed
12
     that Cloudera had already achieved “20% of merger synergies before the deal has closed.” Later,
13
     Defendant Frankola stated: “I mean, from my standpoint, everything that I see gives us confidence . . .
14
15   everything that we see happening with the merger with Hortonworks, the ability to cross-sell product –

16   I don’t need to go through the whole pitch of innovation and cloud and so forth, all of that will be a
17
     tailwind for positive growth in net expansion rates.”
18
            60.      On December 6, 2018, Cloudera filed its 3Q19 results on Form 10-Q, which was signed
19
     by Defendants Reilly and Frankola.
20
21          61.      The statements referenced in ¶¶ 42-51 and 53-60 above were materially false and/or

22   misleading when made because they failed to disclose adverse facts pertaining to the Company’s
23
     business, operations and financial condition, which were known to or recklessly disregarded by
24
     Defendants as follows:
25
                     (a)   that Cloudera’s Hadoop-based technology had become increasingly dated, and
26
27          was being surpassed by new cloud-based offerings by the Company’s competitors such as

28
29                                                      19

30                CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

31
      Case 3:19-cv-04007-MMC Document 1 Filed 07/12/19 Page 20 of 35


     Amazon Web Services, Microsoft Azure, and the Google Compute Cloud, and that such adverse
 1
 2   competitive trends had accelerated;

 3          (b)     that Cloudera suffered inherent pricing and servicing disadvantages because its
 4   competitors could offer products more fully integrated with their other product offerings that
 5
     had already been widely adopted by businesses;
 6
            (c)     that, as a result of (a)-(b), Cloudera was finding it increasingly difficult to
 7
 8   identify large enterprises interested in adopting the Company’s Hadoop-based platform;

 9          (d)     that Cloudera’s “land and expand” strategy was an unsuccessful ploy to grow
10   revenues in the face of decreasing opportunities to sign up new customers;
11
            (e)     that relatively few of Cloudera’s existing customers had a desire or ability to
12
     substantially expand their use of the Company’s products, and, as a result, the Company’s offer
13
     of additional applications and up-sale opportunities had been met with limited interest;
14
15          (f)     that, as a result of (a)-(e), Cloudera needed to expend an increasing amount of

16   capital on sales and marketing activities to generate new revenues, even as new revenue
17
     opportunities were diminishing;
18
            (g)     that, as a result of (a)-(f), Cloudera had materially diminished sales opportunities
19
     and prospects and could not generate annual positive cash flows for the foreseeable future;
20
21          (h)     that the primary motivation for the Hortonworks Merger was to generate growth

22   through the acquisition of existing customers of Hortonworks, because defendants realized that
23
     generating organic sales growth for the Company’s increasingly dated product offerings was
24
     becoming exceedingly difficult; and
25
26
27
28
29                                               20

30      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

31
               Case 3:19-cv-04007-MMC Document 1 Filed 07/12/19 Page 21 of 35


                       (i)    that the purported synergies and other benefits of the Hortonworks Merger had
 1
 2            been materially overstated, as the merger was not generating, nor was it likely to generate, the

 3            cost savings or revenue increases represented to investors.
 4            62.      In addition, Item 303 required the 2018 Form 10-K to “[d]escribe any known trends or
 5
     uncertainties that have had or that the registrant reasonably expects will have a material favorable or
 6
     unfavorable impact on net sales or revenues or income from continuing operations.” Similarly, Item
 7
 8   503 of SEC Regulation S-K, 17 C.F.R. § 229.503, requires, in the “Risk Factor” section of registration

 9   statements and prospectuses, “a discussion of the most significant factors that make the offering
10   speculative or risky” and requires each risk factor to “adequately describe[] the risk.” Defendants’
11
     failure to disclose the facts listed in ¶ 61 was a violation of Item 303 because they were known trends
12
     and uncertainties that were likely to, and did, have a material unfavorable impact on the Company’s
13
     revenues and income from continuing operations. This failure also violated 17 C.F.R. § 229.503,
14
15   because these specific risks were not adequately disclosed, or disclosed at all, even though they were

16   some of the most significant factors that made an investment in Cloudera common stock speculative or
17
     risky.
18
              63.      On January 3, 2019, Cloudera announced the close of the Hortonworks Merger.
19
              64.      Then, after market on March 13, 2019, Cloudera issued a press release announcing its
20
21   Q4 and FY 2019 financial results. Cloudera stated that it had achieved total revenues of $144.5 million

22   and subscription revenue of $123 million. However, the Company provided weak guidance for first
23
     quarter 2020 (“1Q20”), the first fiscal quarter after the completion of the Hortonworks Merger. The
24
     Company stated that it expected 1Q20 total revenues of only between $187 million and $190 million
25
     and subscription revenues of between $154 million and $156 million, while it expected FY 2020 total
26
27   revenues of only between $835 million and $855 million and subscription revenues of between $695

28
29                                                        21

30                  CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

31
              Case 3:19-cv-04007-MMC Document 1 Filed 07/12/19 Page 22 of 35


     million and $705 million. In addition, the Company stated that it expected negative operation cash flow
 1
 2   of $30 million to $40 million for the year.

 3           65.      On the earnings call to discuss the FY 2019 results, Defendant Frankola revealed that the
 4   merged entity would need to take a $62 million “haircut” because of purchase price accounting
 5
     adjustments and also a $28 million write-down of deferred commission expenses. In addition, he stated
 6
     that differences in billing periods between the companies would reduce 2020 cash flows by $125
 7
 8   million as the legacy companies reconciled their billing cycles.

 9           66.      On this news, the price of Cloudera common stock fell nearly 20% to close at $11.71 per
10   share on abnormally high volume of nearly 38 million shares on March 14, 2019.
11
             67.      However, because investors did not know the full truth about the Company’s
12
     increasingly difficult sales and earnings environment and the Hortonworks Merger, the price of
13
     Cloudera securities remained artificially inflated.      Indeed, defendants dismissed the disappointing
14
15   guidance as not related to the fundamentals of the Company and claimed that Cloudera was

16   successfully outcompeting its rivals. For example, on the FY 2019 earnings call, Defendant Frankola
17
     stated that Cloudera still “anticipate[d] significant improvements in R&D, sales and marketing and
18
     G&A expense ratios as [the Company] complete[d] [its] merger synergy actions.” Similarly, Defendant
19
     Reilly stated: “Merger integration is going well and ahead of schedule.” In response to an analyst
20
21   question, he also dismissed competitive concerns from other providers such as Amazon, stating “we

22   feel very strong that market is moving in our direction around the hybrid multi-cloud, and then our
23
     functionality is best-in-class.”
24
             68.      Then, after market on June 5, 2019, Cloudera issued a press release announcing
25
     disappointing 1Q20 results. The Company stated that its first quarter revenues were $187.5 million, but
26
27   that several customers had elected to “postpone renewal and expansion” of their subscription

28
29                                                       22

30                 CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

31
             Case 3:19-cv-04007-MMC Document 1 Filed 07/12/19 Page 23 of 35


     agreements. The Company also announced that its losses from operations had ballooned to $103.8
 1
 2   million, roughly double the year-over-year period. In addition, Cloudera revealed that its highest

 3   spending customers were essentially flat for the quarter, that middle-spend customers had declined
 4   sequentially, and that it was suffering an elevated dollar churn rate of 15%. In other words, the
 5
     Company was effectively losing business, notwithstanding its recent merger with Hortonworks, its
 6
     vaunted “land and expand” strategy, and the fact that the Company had spent a staggering $119 million
 7
 8   on sales and marketing during the quarter. The Company also slashed its full-year outlook, reducing

 9   total revenue guidance by $90 million and stating it expected recurring revenue growth of only 0% to
10   10% for the year (compared to 18% to 21% in the prior issued guidance), and that it now expected to
11
     suffer a negative cash flow from operations of between $75 million and $95 million for the year, more
12
     than double the amount stated in the previously issued guidance. The same day, Cloudera announced
13
     that its CEO, Defendant Reilly, would be abruptly retiring from the Company.
14
15          69.      Analysts questioned the reason for the abrupt slowdown, pointing to increased

16   competition, especially by large cloud providers such as Google, Microsoft, and Amazon. On the
17
     earnings call to discuss the results, one analyst wondered whether customers were “simply migrating to
18
     a different form of data architecture” and abandoning the Company’s Hadoop-based platform as
19
     obsolete.
20
21          70.      Analyst reaction was also swift and severe.     For example, Needham downgraded

22   Cloudera stock from “Strong Buy” to “Hold,” calling the 1Q20 results a “thesis changer.” Similarly, an
23
     analyst report by Stifel described Cloudera’s shocking cut to guidance as “one of the deepest cuts we
24
     can remember in the software space since the dot.com meltdown.”
25
            71.      On this news, the price of Cloudera common stock fell over 40% to just $5.21 per share
26
27   on abnormally high volume of over 57 million shares on June 6, 2019.

28
29                                                     23

30                CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

31
                Case 3:19-cv-04007-MMC Document 1 Filed 07/12/19 Page 24 of 35


            72.        As a result of defendants’ wrongful acts and omissions, Plaintiff and the Class purchased
 1
 2   Cloudera securities at artificially inflated prices and suffered significant losses and were damaged

 3   thereby.
 4                                               NO SAFE HARBOR
 5
            73.        Defendants’ “Safe Harbor” warnings accompanying Cloudera’s reportedly forward-
 6
     looking statements (“FLS”) issued during the Class Period were ineffective to shield those statements
 7
     from liability.     Because most of the false and misleading statements related to existing facts or
 8
 9   conditions, the Safe Harbor has no applicability. To the extent that known trends should have been

10   included in the Company’s financial reports prepared in accordance with Generally Accepted
11
     Accounting Principles (“GAAP”), they are excluded from the protection of the statutory Safe Harbor.
12
     15 U.S.C. § 78u-5(b)(2)(A).
13
            74.        The defendants are also liable for any false or misleading FLS pleaded herein because, at
14
15   the time each FLS was made, the speaker knew the FLS was false or misleading and the FLS was

16   authorized and/or approved by an executive officer and/or director of Cloudera who knew that the FLS
17   was false. In addition, the FLS were contradicted by existing, undisclosed material facts that were
18
     required to be disclosed so that the FLS would not be misleading. Finally, most of the purported “Safe
19
     Harbor” warnings were themselves misleading because they warned of “risks” that had already
20
21   materialized or failed to provide any meaningful disclosures of the relevant risks.

22                                  ADDITIONAL SCIENTER ALLEGATIONS
23          75.        As alleged herein, defendants acted with scienter in that defendants knew that the public
24
     documents and statements issued or disseminated in the name of the Company were materially false
25
     and misleading; knew that such statements or documents would be issued or disseminated to the
26
     investing public; and knowingly and substantially participated or acquiesced in the issuance or
27
28   dissemination of such statements or documents and actions intended to manipulate the market price of

29                                                        24

30                CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

31
              Case 3:19-cv-04007-MMC Document 1 Filed 07/12/19 Page 25 of 35


     Cloudera securities as primary violations of the federal securities laws. As set forth elsewhere herein in
 1
 2   detail, defendants, by virtue of their receipt of information reflecting the true facts regarding Cloudera,

 3   their control over, and/or receipt or modification of Cloudera’s allegedly materially misleading
 4   misstatements and/or their associations with the Company, which made them privy to confidential
 5
     proprietary information concerning Cloudera, participated in the fraudulent scheme alleged herein.
 6
            76.      The adverse developments at issue also impacted the Company’s most important
 7
 8   revenue streams and derived from the Company’s most important business relationships. Subscription

 9   and service revenues were overseen by the Individual Defendants as the Company’s top executives
10   during the Class Period and, further, their involvement included hands-on oversight. The Individual
11
     Defendants repeatedly held themselves out to investors as the employees most knowledgeable on these
12
     topics. As such, the Individual Defendants knew or were reckless in not knowing of the undisclosed
13
     facts detailed herein.
14
15          77.      Defendants also had the motive and opportunity to commit fraud. Company insiders

16   sold tens of millions of dollars in stock in the SPO, including over $9 million worth of stock sold by
17
     Defendant Olson. Similarly, Cloudera used its artificially inflated securities price to complete the
18
     Hortonworks Merger.
19
                                               LOSS CAUSATION
20
21          78.      During the Class Period, as detailed herein, defendants engaged in a scheme to deceive

22   the market and a course of conduct that artificially inflated the prices of Cloudera securities and
23   operated as a fraud or deceit on purchasers of Cloudera securities. As detailed above, when the truth
24
     about Cloudera’s misconduct was revealed over time, the value of the Company’s securities declined
25
     precipitously as the prior artificial inflation no longer propped up Cloudera securities’ prices. The
26
27   declines in the price of Cloudera shares were the direct result of the nature and extent of defendants’

28   fraud finally being revealed to investors and the market. The timing and magnitude of the share price

29                                                       25

30                CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

31
                Case 3:19-cv-04007-MMC Document 1 Filed 07/12/19 Page 26 of 35


     declines negate any inference that the losses suffered by Plaintiff and other members of the Class were
 1
 2   caused by changed market conditions, macroeconomic or industry factors, or Company specific facts

 3   unrelated to the defendants’ fraudulent conduct. The economic loss, i.e., damages, suffered by Plaintiff
 4   and other Class members, was a direct result of defendants’ fraudulent scheme to artificially inflate the
 5
     prices of the Company’s securities and the subsequent significant decline in the value of the Company’s
 6
     securities when defendants’ prior misrepresentations and other fraudulent conduct were revealed.
 7
 8             79.      At all relevant times, defendants’ materially false and misleading statements or

 9   omissions alleged herein directly or proximately caused the damages suffered by the Plaintiff and other
10   Class members. Those statements were materially false and misleading through their failure to disclose
11
     a true and accurate picture of Cloudera’s business, operations, and financial condition, as alleged
12
     herein. Throughout the Class Period, defendants issued materially false and misleading statements and
13
     omitted material facts necessary to make defendants’ statements not false or misleading, causing the
14
15   prices of Cloudera’s securities to be artificially inflated. Plaintiff and other Class members purchased

16   Cloudera securities at those artificially inflated prices, causing them to suffer damages as complained of
17
     herein.
18
                              APPLICABILITY OF PRESUMPTION OF RELIANCE:
19                                 FRAUD-ON-THE-MARKET DOCTRINE
20             80.      At all relevant times, the market for Cloudera securities was an efficient market for the
21
     following reasons, among others:
22
                        (a)    Cloudera securities met the requirements for listing, and were listed and actively
23
24             traded on the NYSE, a highly efficient and automated market;

25                      (b)    according to the Company’s Form 10-Q, filed on June 5, 2019, the Company had
26             over 274 million common shares outstanding as of May 31, 2019, demonstrating a very active
27
               and broad market for Cloudera securities;
28
29                                                         26

30                   CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

31
              Case 3:19-cv-04007-MMC Document 1 Filed 07/12/19 Page 27 of 35


                       (c)    as a regulated issuer, Cloudera filed periodic public reports with the SEC;
 1
 2                     (d)    Cloudera regularly communicated with public investors via established market

 3           communication mechanisms, including regular disseminations of press releases on the national
 4           circuits of major newswire services, the Internet, and other wide-ranging public disclosures; and
 5
                       (e)    unexpected material news about Cloudera was rapidly reflected in and
 6
             incorporated into the Company’s share price during the Class Period.
 7
 8           81.       As a result of the foregoing, the market for Cloudera securities promptly digested current

 9   information regarding Cloudera from publicly available sources and reflected such information in
10   Cloudera’s share price. Under these circumstances, all purchasers of Cloudera securities during the
11
     Class Period suffered similar injury through their purchase of Cloudera securities at artificially inflated
12
     prices, and a presumption of reliance applies.
13
             82.       A Class-wide presumption of reliance is also appropriate in this action under the
14
15   Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128 (1972).

16   Here, the Class’ claims are also grounded on defendants’ failure to disclose material adverse
17
     information regarding the Company’s obsolete products and deteriorating marketing, business, and
18
     customer base, as well as the true costs of the Hortonworks Merger, information that the defendants
19
     should have disclosed and proof that positive reliance is not a prerequisite to recovery. Instead, the
20
21   withheld facts must be material in the sense that a reasonable investor may have considered them

22   important in making investment decisions. Based on the alleged omissions herein, this requirement is
23
     satisfied here.
24
                                         CLASS ACTION ALLEGATIONS
25
             83.       This is a class action on behalf of all persons and entities who purchased or otherwise
26
27   acquired of Cloudera securities during the Class Period who were damaged thereby (the “Class”).

28   Excluded from the Class are defendants and their families, the officers and directors of the Company, at

29                                                         27

30                 CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

31
              Case 3:19-cv-04007-MMC Document 1 Filed 07/12/19 Page 28 of 35


     all relevant times, members of their immediate families and their legal representatives, heirs,
 1
 2   successors, or assigns, and any entity in which defendants have or had a controlling interest.

 3           84.      Common questions of law and fact predominate and include: (i) whether defendants
 4   violated the Exchange Act; (ii) whether defendants omitted and/or misrepresented material facts; (iii)
 5
     whether defendants knew or recklessly disregarded that their statements and/or omissions were false;
 6
     (iv) whether the price of Cloudera securities were artificially inflated during the Class Period; (v)
 7
 8   whether defendants’ conduct caused the members of the Class to sustain damages; and (vi) the extent of

 9   and appropriate measure of damages.
10           85.      The members of the Class are so numerous that joinder of all members is impracticable.
11
     Throughout the Class Period, Cloudera securities were actively traded on the NYSE. Upon information
12
     and belief, these shares are held by hundreds or thousands of individuals located geographically
13
     throughout the country.
14
15           86.      Plaintiff’s claims are typical of those of the Class. Prosecution of individual actions

16   would create a risk of inconsistent adjudications. Plaintiff will adequately protect the interests of the
17
     Class. A class action is superior to other available methods for the fair and efficient adjudication of this
18
     controversy.
19
                                                     COUNT I
20
21      For Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
                                            Against All Defendants
22
             87.      Plaintiff repeats and re-alleges each and every allegation contained above as if
23
     fully set forth herein.
24
25           88.      During the Class Period, defendants disseminated or approved the false or misleading

26   statements specified above, which they knew or recklessly disregarded were misleading in that they
27
28
29                                                       28

30                 CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

31
             Case 3:19-cv-04007-MMC Document 1 Filed 07/12/19 Page 29 of 35


     contained misrepresentations and failed to disclose material facts necessary in order to make the
 1
 2   statements made, in light of the circumstances under which they were made, not misleading.

 3          89.      Defendants violated Section 10(b) of the Exchange Act and Rule 10b-5 in that they,
 4   directly and indirectly, by the use of the means or instrumentality of interstate commerce, or the mails
 5
     or facility of a national securities exchange:
 6
                     (a)    Employed devices, schemes, and artifices to defraud;
 7
 8                   (b)    Made untrue statements of material facts or omitted to state material facts

 9          necessary in order to make the statements made, in light of the circumstances under which they
10          were made, not misleading; or
11
                     (c)    Engaged in acts, practices, and a course of business that operated as a fraud or
12
            deceit upon plaintiff and others similarly situated in connection with their purchases of Cloudera
13
            securities during the Class Period.
14
15          90.      Plaintiff and the Class have suffered damages in that, in reliance on the integrity of the

16   market, they paid artificially inflated prices for Cloudera securities. Plaintiff and the Class would not
17
     have purchased Cloudera securities at the prices they paid, or at all, if they had been aware that the
18
     market prices had been artificially and falsely inflated by defendants’ misleading statements.
19
            91.      By virtue of the foregoing, defendants have violated Section 10(b) of the Exchange Act,
20
21   and Rule 10b-5 promulgated thereunder.

22          92.      As a direct and proximate result of defendants’ wrongful conduct, Plaintiff and the other
23
     members of the Class suffered damages in connection with their purchases of Cloudera securities
24
     during the Class Period.
25
26
27
28
29                                                       29

30                CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

31
              Case 3:19-cv-04007-MMC Document 1 Filed 07/12/19 Page 30 of 35


                                                     COUNT II
 1
 2                              For Violations of Section 20(a) of the Exchange Act
                                        Against the Individual Defendants
 3
             93.      Plaintiff repeats and re-alleges each and every allegation contained above as if
 4
     fully set forth herein.
 5
 6           94.      During the Class Period, the Individual Defendants acted as controlling persons of

 7   Cloudera within the meaning of Section 20(a) of the Exchange Act. By virtue of their share ownership,
 8   executive and Board positions and stock ownership, and their culpable participation, as alleged above,
 9
     the Individual Defendants had the power to influence and control and did, directly or indirectly,
10
     influence and control the decision making of the Company, including the content and dissemination of
11
12   the various statements that Plaintiff contends were false and misleading as detailed herein.

13           95.      The Individual Defendants were provided with or had unlimited access to the
14   Company’s internal reports, press releases, public filings, and other statements alleged by Plaintiff to be
15
     misleading prior to or shortly after these statements were issued, and had the ability to prevent the
16
     issuance of the statements or cause them to be corrected. In particular, the Individual Defendants had
17
18   direct involvement in and responsibility over the day-to-day operations of the Company and, therefore,

19   are presumed to have had the power to control or influence the particular transactions giving rise to the

20   securities violations as alleged herein.
21
             96.      By reason of such wrongful conduct, the Individual Defendants are liable pursuant to
22
     Section 20(a) of the Exchange Act.
23
             97.      As a direct and proximate result of these defendants’ wrongful conduct, Plaintiff and the
24
25   other members of the Class suffered damages in connection with their purchases of the Company’s

26   securities during the Class Period.
27
28
29                                                       30

30                 CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

31
             Case 3:19-cv-04007-MMC Document 1 Filed 07/12/19 Page 31 of 35


                                             PRAYER FOR RELIEF
 1
            WHEREFORE, Plaintiff prays for judgment as follows:
 2
 3          A.      Determining that this action is a proper class action, designating Plaintiff as Lead

 4   Plaintiff and certifying Plaintiff as a Class representative under Rule 23 of the Federal Rules of Civil
 5
     Procedure and Plaintiff’s counsel as Lead Counsel;
 6
            B.      Awarding compensatory damages in favor of Plaintiff and the other Class members
 7
     against all defendants, jointly and severally, for all damages sustained as a result of defendants’
 8
 9   wrongdoing, in an amount to be proven at trial, including interest thereon;

10          C.      Awarding Plaintiff and the Class their reasonable costs and expenses incurred in this
11
     action, including counsel fees and expert fees; and
12
            D.      Awarding such other and further relief as the Court may deem just and proper.
13
                                                 JURY DEMAND
14
15          Plaintiff demands a trial by jury.

16   DATED: July 12, 2019
                                                            Respectfully submitted,
17
                                                            POMERANTZ LLP
18
19                                                          By: /s/ Jennifer Pafiti
                                                            Jennifer Pafiti (SBN 282790)
20                                                          1100 Glendon Avenue, 15th Floor
                                                            Los Angeles, CA 90024
21                                                          Telephone: (310) 405-7190
                                                            jpafiti@pomlaw.com
22
23                                                          POMERANTZ, LLP
                                                            Jeremy A. Lieberman
24                                                          J. Alexander Hood II
                                                            600 Third Avenue, 20th Floor
25                                                          New York, New York 10016
26                                                          Telephone: (212) 661-1100
                                                            Facsimile: (212) 661-8665
27                                                          jalieberman@pomlaw.com
                                                            ahood@pomlaw.com
28
29                                                         31

30               CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

31
     Case 3:19-cv-04007-MMC Document 1 Filed 07/12/19 Page 32 of 35



 1                                       POMERANTZ LLP
 2                                       Patrick V. Dahlstrom
                                         Ten South La Salle Street, Suite 3505
 3                                       Chicago, Illinois 60603
                                         Telephone: (312) 377-1181
 4                                       Facsimile: (312) 377-1184
 5                                       pdahlstrom@pomlaw.com

 6                                       Attorneys for Plaintiff

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29                                     32

30     CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

31
Case 3:19-cv-04007-MMC Document 1 Filed 07/12/19 Page 33 of 35
Case 3:19-cv-04007-MMC Document 1 Filed 07/12/19 Page 34 of 35
        Case 3:19-cv-04007-MMC Document 1 Filed 07/12/19 Page 35 of 35



Cloudera, Inc. (CLDR)                                                Renato Zarantonello

                                   List of Purchases and Sales

                        Purchase              Number of             Price Per
       Date              or Sale              Shares/Unit          Share/Unit

           11/6/2018          Purchase                       200                $14.1000
